         Case 1:16-cv-08753-DCF Document 65 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARCOS ROMERO, on behalf of himself, FLSA
Collective Plaintiffs, and the Class,                              16cv08753 (DF)
                                       Plaintiff,                  JUDGMENT
                         -against-

 NEW BLUE FLOWERS GOURMET CORP., d/b/a
 CAFÉ ALICE, et al.,

                                       Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       This action being before this Court on consent of the parties pursuant to 28 U.S.C.

§ 636(c); and this Court having previously approved the parties’ settlement agreement and

having expressly retained jurisdiction to enforce that agreement; and plaintiff Marcos Romero

(“Plaintiff”) having now moved to enforce the settlement agreement and for entry of judgment

against defendants New Blue Flowers Gourmet Corp., d/b/a Café Alice; 74 Fifth Ave Market

Corp., d/b/a U Way Café; Valent & Cook At 57th Street Corp., d/b/a C’est Bon Café, and

Byung Sik Lim (collectively, herein, “Defendants”) due to their failure to pay the settlement

amount; and Plaintiff’s motion having been granted in substantial part by the Court, it is hereby

       ORDERED, ADJUDGED AND DECREED that Plaintiff have judgment against

Defendants, as identified herein, in the principal amount of $12,000, plus contractual penalties in

the amount of $3,911.88, for a total of $15,911.88.

Dated: New York, New York
       March 8, 2021
                                                      SO ORDERED:


                                                      ________________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge
